Exhibit 10(i)
 
EMPLOYMENT AGREEMENT
 
This Agreement (this "Agreement"), dated as of September 30, 2011, and effective
as of October 1, 2011, is made by and between Ethan Allen Interiors Inc., a
Delaware corporation (the “Corporation”) and its subsidiary, Ethan Allen Global,
Inc., a Delaware corporation and a wholly owned subsidiary of the Corporation
(the "Subsidiary") and M. Farooq Kathwari (the "Executive").
 
Recitals
 
1.
The Executive is Chairman of the Board of Directors of the Corporation and of
the Subsidiary, and is currently employed as the Chief Executive Officer and the
President of the Corporation and the Subsidiary.

 
2.
The employment of the Executive by the Corporation was previously subject to
employment agreements dated (a) July 27, 1994 (the "1994 Employment Agreement"),
(b) October 28, 1997 (the "1997 Employment Agreement"), (c) November 1, 2002 as
amended by the First Amendment dated as of November 1, 2002 and subject to the
Assignment of Employment Agreement assigning the interests and obligations of
Ethan Allen Retail Inc. (formerly known as Ethan Allen Inc.) to Ethan Allen
Global, Inc. effective as of July 1, 2005 (collectively, the "2002 Employment
Agreement"), and is currently subject to (d) an employment agreement dated
November 13, 2007 (the "2007 Employment Agreement").  The 1994 Employment
Agreement, the 1997 Employment Agreement, the 2002 Employment Agreement and the
2007 Employment Agreement are hereinafter collectively referred to as the “Prior
Employment Agreements.”

 
3.
The Corporation desires to continue the services of the Executive as Chairman of
the Board of Directors of the Corporation and the Subsidiary and the employment
of the Executive with the Corporation and the Subsidiary and to enter into this
new agreement embodying the terms of those continued relationships.

 
4.
The Executive is willing to continue to serve as Chairman of the Board of
Directors of the Corporation and the Subsidiary and is willing to accept
continued employment by each of the Corporation and the Subsidiary on the terms
set forth herein.

 
Agreement
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and other good and valuable consideration, the Corporation and the
Executive hereby agree as follows.
 
1. 
Definitions.

 
1.1.
"Affiliate" means any person or entity controlling, controlled by or under
common control with the Corporation.



1.2.
"Board" means the Board of Directors of the Corporation.



1.3.
"Cause" means (a) the Executive is convicted of a felony involving actual
dishonesty as against the Corporation or the Subsidiary and any Affiliate, or
(b) the Executive, in carrying out his duties and responsibilities under this
Agreement, is guilty of gross neglect or gross misconduct resulting, in either
case, in material economic harm to the Corporation, the Subsidiary and/or
Affiliate, and such conduct is not cured within thirty (30) days of the
Corporation providing Notice of Termination  (to take effect only if such
conduct is not cured) to the Executive, unless such act, or failure to act, was
believed by the Executive in good faith to be in the best interests of the
Corporation and/or the Subsidiary.  Good Faith is defined as actions taken, or
failures to act, based upon advice of counsel or advice of certified public
accountant(s).



1.4.
"Commencement Date" has the meaning assigned to it in Section 3.

 
 
 

--------------------------------------------------------------------------------

 
 
1.5.
"Date of Termination" means (a) in the case of a termination as a result of
Disability,  the date of a final determination of Disability pursuant to the
process set forth in Section 1.6, (b) in the case of a termination for which a
Notice of Termination is required, the date of actual receipt of such Notice of
Termination or, if later, the date specified therein, as the case may be, and
(c) in all other cases, the actual date on which the Executive's employment
terminates during the Term of Employment.



1.6.
"Disability" means the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.  Determination of Disability in
accordance with this Agreement shall be made pursuant to the written medical
opinion of an independent medical physician mutually acceptable to the Executive
and the Corporation but in no event will the determination of Disability be made
before the end of 12 months from date the Executive is unable to engage in
substantial gainful activity.   If the Executive and the Corporation cannot
agree as to such an independent medical physician, each shall appoint one
medical physician and those two physicians shall appoint a third physician who
shall make such determination.



1.7.
"Good Reason" means and shall be deemed to exist if, without the prior express
written consent of the Executive:



(a) the Executive is assigned any duties or responsibilities inconsistent in any
material respect with the scope of the duties or responsibilities associated
with the Executive's titles or positions, as set forth and described in Section
4 of this Agreement;


(b) the Executive suffers a reduction in the duties, responsibilities or
effective authority associated with his titles and positions as set forth and
described in Section 4 of this Agreement;


(c) the Executive is not appointed to, or is removed from, the offices or
positions provided for in Section 4.1 of this Agreement;


(d) the Corporation fails to substantially perform any material term or
provision of this Agreement;


(e) the Executive's compensation provided for hereunder is decreased;


(f) the Executive's office location is changed to a location more than 50 miles
from its location on the date hereof in Danbury, Connecticut;


(g) the Corporation fails to obtain the full assumption of this Agreement by a
successor entity in accordance with Section 11.2 of this Agreement;


(h) the Corporation continually fails to reimburse the Executive for business
expenses in accordance with Section 5.5 of this Agreement;


(i) the Corporation purports to terminate the Executive's employment for Cause
and such purported termination of employment is not effected in accordance with
the requirements of this Agreement;


(j) the Executive shall cease to serve as a director and Chairman of the Board
of Directors of  the Corporation and the Subsidiary;


(k) the Board or the shareholders of the Corporation or the Subsidiary, either
or both, as may be required to authorize the same, shall approve (i) any
liquidation of the Corporation or the Subsidiary, or the sale of substantially
all of the assets of the Corporation and the Subsidiary taken as a whole, or
(ii) any merger, consolidation and/or other business combination involving the
Corporation or the Subsidiary or any combination of any such transactions (a
"Transaction"), other than a Transaction (A) involving only the Corporation and
the Subsidiary, or (B) immediately after which the shareholders of the
Corporation who were shareholders immediately prior to the transaction continue
to own beneficially, directly or indirectly, in substantially similar
proportions to those in effect immediately prior to such transaction more than
50% of the then outstanding voting securities of the Corporation or the
survivor, as applicable;
 
 
 

--------------------------------------------------------------------------------

 


(1) any Person (as defined below) or group (as such term is defined in Rule
13d-5 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"))
of related Persons which is not an Affiliate of the Corporation or the
Subsidiary as of the Commencement Date shall beneficially own, directly or
indirectly, more than 50% of the then outstanding voting stock of the
Corporation or the Subsidiary (for purposes of this Agreement, "Person(s)" means
any individual, entity, or other person, as defined in Section 3(a)(9) of the
Exchange Act, and as used in Sections 13(d) and 14(d) thereof); or


(m) the Board or the Corporation shall authorize, approve or engage in any
Business Combination with an Interested Person, each as defined in Article Fifth
of the Corporation's Restated Certificate of Incorporation;


provided that, notwithstanding the foregoing, Good Reason shall not include or
be deemed to exist, with regard to the circumstances described in clause (k),
(1) or (m), if, with the express prior written consent of Executive, Executive
immediately after the occurrence of the circumstances or transactions described
in clause (k), (1) or (m) becomes Chairman, Chief Executive Officer and
President of the parent corporation or of the person or entity that owns or
controls the Corporation or its successor immediately after such circumstances
or transaction (or is offered such positions, but declines).


1.8.
“Notice of Termination.”  In the case of any termination of the Executive's
employment by the Corporation or Subsidiary or by the Executive that requires
“Notice of Termination,” such notice shall be in writing and shall be
communicated in accordance with Section 12.3 of this Agreement.  Such Notice of
Termination shall (a) indicate the specific termination provision in this
Agreement relied upon, (b) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated, as applicable, and (c) if the
termination date is other than the date of receipt of such notice, specify the
date on which the Executive's employment is to be terminated (which date shall
not be earlier than the date on which such notice is actually given).



1.9.
"Retirement" means the Executive's voluntary termination of his employment with
the Corporation and/or Subsidiary for any reason at any time after the
Commencement Date of this Agreement upon the Notice of Termination required in
Section 6.4.



1.10. 
"Term of Employment" has the meaning assigned to it in Section 3.



1.11
“Change in Control” shall be deemed to be triggered if:



(a) the Board or the shareholders of the Corporation or the Subsidiary, either
or both, as may be required to authorize the same, shall approve (i) any
liquidation of the Corporation or the Subsidiary, or the sale of substantially
all of the assets of the Corporation and the Subsidiary taken as a whole, or
(ii) any merger, consolidation and/or other business combination involving the
Corporation or the Subsidiary or any combination of any such transactions (a
"Transaction"), other than a Transaction (A) involving only the Corporation and
the Subsidiary, or (B) immediately after which the shareholders of the
Corporation who were shareholders immediately prior to the transaction continue
to own beneficially, directly or indirectly, in substantially similar
proportions to those in effect immediately prior to such transaction more than
50% of the then outstanding voting securities of the Corporation or the
survivor, as applicable;


(b) any Person (as defined below) or group (as such term is defined in Rule
13d-5 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"))
of related Persons which is not an Affiliate of the Corporation or the
Subsidiary as of the Commencement Date shall beneficially own, directly or
indirectly, more than 50% of the then outstanding voting stock of the
Corporation or the Subsidiary (for purposes of this Agreement, "Person(s)" means
any individual, entity, or other person, as defined in Section 3(a)(9) of the
Exchange Act, and as used in Sections 13(d) and 14(d) thereof); or
 
 
 

--------------------------------------------------------------------------------

 


(c) the Board of the Corporation shall authorize, approve or engage in any
Business Combination with an Interested Person, each as defined in Article Fifth
of the Corporation’s Restated Certificate of Incorporation.


2. 
Employment.



2.1
The Corporation and the Subsidiary acknowledge and agree that the Executive has
fully and satisfactorily performed his obligations under the Prior Employment
Agreements. Executive acknowledges and agrees that the Corporation and the
Subsidiary have fully and satisfactorily performed their respective obligations
under the Prior Employment Agreements, subject, however, to any remaining
compensation or benefits due with respect to services rendered prior to the
Commencement Date.

 
2.2
Upon execution of this Agreement, the terms of Executive’s employment shall
cease to be governed by the 2007 Employment Agreement and such cessation shall
be effective as of the Commencement Date of this Agreement, provided however,
that any compensation and other benefits including but not limited to Base
Salary, Restricted Stock Awards and Stock Options earned by the Executive for
services rendered prior to the Commencement Date of this Agreement, and the
Annual Incentive Bonus for the fiscal year ending June 30, 2011, shall continue
to be governed by the 2007 Employment Agreement.  Also, nothing contained in
this Agreement shall adversely affect any continuing obligations of the
Corporation to the Executive under any Prior Employment Agreements including but
not limited to the Corporation’s obligations to the Executive with respect to
excise tax, if any, and tax reimbursement payments for tax years covered by
Prior Employment Agreements.



2.3
Subject to the terms and provisions set forth in this Agreement, the Corporation
hereby employs the Executive during the Term of Employment as the Chief
Executive Officer and President of the Corporation, agrees to use its best
efforts to cause Executive to be elected by the Corporation's shareholders as a
director and Chairman of the Board of the Corporation, and to cause the
Executive to be a director and Chairman of the Board of Directors of the
Subsidiary during the Term of Employment and agrees to cause the Subsidiary at
all times during the Term of Employment to employ the Executive as Chief
Executive Officer and President of the Subsidiary, and the Executive hereby
accepts such employment. However, nothing in this Agreement shall be construed
to require that the Executive be elected as a director of the Corporation's
Board of Directors on any date if he is not employed by the Corporation on the
election date.



3. 
Commencement Date and Term of Employment.

 
3.1.
The term of employment under this Agreement shall commence as of  October 1,
2011 (the “Commencement Date"), and shall, unless extended as hereinafter
provided, terminate with the close of business on June 30, 2016, unless sooner
terminated pursuant to the terms hereof (the "Term of Employment").

 
3.2.
On July 1, 2016 and on July 1, 2017, the Term of Employment shall automatically
be extended for an additional one year period unless, not later than nine months
prior to any such anniversary, either party to this Agreement shall have given
written notice to the other that the Term of Employment shall not be extended or
further extended beyond its then already automatically extended term, if any.



4. 
Positions, Responsibilities and Duties.

 
4.1.
Positions. During the Term of Employment, the Executive shall be employed as,
and the Corporation shall at all times cause the Executive to be, the Chief
Executive Officer and President of the Corporation and the Subsidiary. In such
positions, the Executive shall have the duties, responsibilities and authority
normally associated with the office and position of chairman, director, chief
executive officer and president of a substantial, publicly traded corporation,
but in no event shall the Executive's duties, responsibilities and/or effective
authority with respect to the Corporation and/or the Subsidiary be less than the
duties, responsibilities and effective authority the Executive possessed
immediately prior to the date of this Agreement. No other employee of the
Corporation or the Subsidiary shall have authority and responsibilities that are
equal to or greater than those of the Executive. The Executive shall report
solely and directly to the Board and all other officers and other employees of
the Subsidiary shall report directly to the Executive or the Executive's
designees. No provision of this Section 4.1, however, shall preclude the Board
from soliciting information from any officer or employee of the Corporation.

 
 
 

--------------------------------------------------------------------------------

 
 
4.2.
Duties. During the Term of Employment, the Executive shall devote such time as
is reasonably necessary to perform the duties associated with his offices and
positions as set forth in Section 4.1 and shall use his best efforts to perform
faithfully and efficiently the duties and responsibilities contemplated by this
Agreement; provided, however, that the Executive shall not be required to
perform any duties and responsibilities which would be likely to result in
non-compliance with or violation or breach of any applicable law or regulation.
The Executive’s duties shall include, but not be limited to participating in the
Corporation’s planning for executive leadership succession.  Notwithstanding the
foregoing provisions of this Section 4.2, during the Term of Employment, the
Executive may devote reasonable time to activities other than those required
under this Agreement, including the supervision of his personal investments, and
activities involving professional, charitable, educational, religious and
similar types of organizations, speaking engagements, membership on the boards
of directors of other organizations, and similar type activities, to the extent
that such other activities do not inhibit or prohibit the performance of the
Executive's duties under this Agreement, or conflict in any material way with
the business of the Corporation or the Subsidiary; provided, however, that the
Executive shall not serve on the board of any business, or hold any other
position with any business without the consent of the Board.

 
4.3.
Non-Disparagement. The Executive agrees that, while he is employed by the
Corporation, and after his Date of Termination, he shall not make any false,
defamatory or disparaging statements about the Corporation, the Subsidiary, any
Affiliate, or the officers or directors of the Corporation, the Subsidiary or
any Affiliate that are reasonably likely to cause material damage to the
Corporation, the Subsidiary, any Affiliate, or the officers or directors of the
Corporation, the Subsidiary, or the Affiliates. While the Executive is employed
by the Corporation, and after his Date of Termination, the Corporation agrees,
on behalf of itself, the Subsidiary and the Affiliates, that neither the
Corporation, the Subsidiary, the Affiliates, nor the officers or directors of
the Corporation, the Subsidiary, or any of the Affiliates shall make any false,
defamatory or disparaging statements about the Executive that are reasonably
likely to cause material damage to the Executive.

 
5. 
Compensation and Other Benefits.

 
5.1.
Base Salary.  Throughout the Term of Employment, the Executive shall receive a
base salary ("Base Salary"), payable in equal bi-weekly installments, of
$1,150,050 per annum, unless a different Base Salary is agreed upon in writing
by the Corporation and the Executive.

 
5.2
Annual Incentive Bonus.   During the Term of Employment, the Executive will be
eligible to be paid an annual incentive bonus (the "Annual Incentive Bonus"),
subject to approval by the shareholders of the Corporation of the incentive
performance components of this Agreement payable  in accordance with Section
162(m) of the Internal Revenue Code and the regulations issued thereunder, based
upon the Corporation's Operating Income for each fiscal year beginning with the
fiscal year ending June 30, 2012.  Executive will only be entitled to receive
the Annual Incentive Bonus with respect to a fiscal year if and to the extent
the Operating Income performance goals, described below, are achieved.

 
 
The Annual Incentive Bonus for the fiscal year ending June 30, 2012 shall be
based upon the following formula:

 
Operating Income
Annual Incentive Bonus
Less than $25 million
$0
At least $25 million
Two percent (2%) of such threshold (i.e. $500,000)
Over $25 million, up to $50 million
The above, plus four and one-half percent (4.5%) of such excess
Over $50 million, up to $90 million
The above, plus three and one-half percent (3.5%) of such excess
Over $90 million
The above, plus one and one-half percent (1.5%) of such excess



 
 

--------------------------------------------------------------------------------

 
 
 
Thus, by way of example, if the Corporation's Operating Income for fiscal year
ending June 30, 2012 is $60 million, the Executive’s Annual Incentive Bonus for
the fiscal year ending June 30, 2012 shall be $1.975 million ($500,000 +
$1,125,000 + $350,000).

 
 
The Annual Incentive Bonus for each fiscal year following the fiscal year ending
June 30, 2012 also shall be based upon the above formula; provided, however,
that the Operating Income thresholds each shall be increased by $2 million in
each fiscal year following the fiscal year ending June 30, 2012.  Thus, for
example, the Annual Incentive Bonus for the fiscal year ending June 30, 2013
shall be based upon the following:

 
Operating Income
Annual Incentive Bonus
Less than $27 million
$0
At least $27 million
Two percent (2%) of such threshold (i.e. $540,000)
Over $27 million, up to $52 million
The above, plus four and one-half percent (4.5%) of such excess
Over $52 million, up to $92 million
The above, plus three and one-half percent (3.5%) of such excess
Over $92 million
The above, plus one and one-half percent (1.5%) of such excess

 
 
For purposes of computing the Executive’s Annual Incentive Bonus, the
Corporation's Operating Income for each fiscal year shall be as set forth in the
Corporation's financial statements, adjusted by adding thereto the charges,
expenses or accruals, if any, charged against such operating income for (1)
non­recurring or extraordinary items, (2) Annual Incentive Bonuses paid in
respect of the immediately prior fiscal year under this Agreement, (3) the
issuance  to the Corporation's executives, managers, employees, dealers and
other business associates of capital stock of the Corporation, or the issuance
or exercise to or by such persons of options, warrants or other rights to
acquire capital stock of the Corporation, or stock appreciation rights of the
Corporation or similar equity equivalents, including in respect of the
Restricted Stock Agreement and the Stock Option Agreements contemplated by this
Agreement, and (4) any increased depreciation, amortization or other charges
resulting from purchase accounting adjustments (provided, however, that no such
adjustments shall be made under this clause (4) with respect to acquisitions
occurring prior to the Commencement Date). The calculation of Operating Income
will be confirmed by the Corporation's independent public accountants or any
other independent, recognized financial or accounting expert retained by the
Compensation Committee.  The Compensation Committee shall not exercise any
discretion in determining the Corporation’s Operating Income pursuant to this
Section 5.2.



 
(a)
Notwithstanding the foregoing provisions of this Section 5.2, if the Corporation
effects a major acquisition which acquisition constitutes a change of ownership
or control of the Corporation within the meaning of Treas. Reg. Section
1.162-27(e)(2)(v) during any fiscal year, the Executive and the Corporation
shall negotiate in good faith an appropriate revision to the threshold amount
set forth in this Section 5.2 to implement the purpose of the Annual Incentive
Bonus such that the Annual Incentive Bonus may be payable even if the threshold
amount is not achieved with respect to such fiscal year.  However, in no event
shall an acquisition or change in control be a Change in Control, unless the
change in control is also a Change in Control pursuant to Section 1.11.

 
 
(b)
As soon as practicable after the end of each fiscal year but before the Annual
Incentive Bonus is paid in respect of such fiscal year, the Compensation
Committee of the Board of Directors of the Corporation shall certify in writing
(i) whether (and to the extent that) the performance goals described in Section
5.2 of this Agreement have been attained and (ii) the amount of the Annual
Incentive Bonus payable in respect of the fiscal year.  Under no circumstance
may the Annual Incentive Bonus be greater than the amount described in this
Section 5.2.  The Annual Incentive Bonus in respect of any particular fiscal
year will be paid upon the earlier to occur of the fifth business day following
public filing or disclosure of the Corporation's financial statements for such
fiscal year or the 120th day following the end of such fiscal year.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
Notwithstanding any other provision in this Agreement to the contrary, the
Executive’s right to receive (or retain) any Annual Incentive Bonus is
conditional upon the achievement of the performance goals described in this
Section 5.2.

 
5.3.
Restricted Stock Awards.   The Executive shall be awarded shares of the
Corporation's common stock, par value $.01 per share ("Common Stock") that shall
vest with the passage of time (the “Vesting Date”), subject to accelerated
vesting for certain types of terminations as more particularly set forth in
Section 6 of this Agreement.  The awarded shares shall be restricted stock under
the Corporation's 1992 Stock Option Plan (as amended from time to time in
accordance with its terms, the "Stock Option Plan") and subject to the terms of
separate restricted stock agreement which shall be executed by the Executive and
the Corporation in substantially the form of Exhibit A hereto (the “Restricted
Stock Agreement”). Such shares are referred to as "Restricted Stock" for
purposes of this Agreement.  In the event of any inconsistency between the Stock
Option Plan and this Agreement, the Stock Option Plan shall govern.



 
(a)
The Executive will receive 105,000 shares of Restricted Stock as of the date the
shareholders approve the incentive compensation components of this Agreement
(the "Approval Date"), and such shares will vest in five equal proportions of
21,000 shares each on June 30, 2012, on June 30, 2013,  on June 30, 2014, on
June 30, 2015 and on June 30, 2016, unless vested sooner in accordance with this
Agreement or the applicable Restricted Stock Agreement.



 
(b)
Additional Restricted Stock awards may be made by agreement of the Corporation
and the Executive pursuant to a separate Restricted Stock Agreement in
substantially the form of Exhibit A hereto which agreement shall include the
requirements for vesting of each additional award of Restricted Stock.



 
(c)
The number of shares subject to each of the Restricted Stock awards set forth in
this Agreement is specified as of the date of this Agreement, and such numbers
of shares shall be adjusted for stock splits, stock dividends,
reclassifications, recapitalizations and similar events in respect of the Common
Stock occurring after the date of this Agreement.

 
 5.4
Stock Options.  The Executive shall be granted options to purchase shares of the
Corporation's Common Stock under the Stock Option Plan and subject to the terms
of the stock option agreement in substantially the form of Exhibit B hereto.
Such stock options are referred to as "Options" for purposes of this Agreement.



 
 (a)
The Executive will be granted Options to purchase 300,000 shares of Common
Stock.  as of the Approval Date, and such Options will vest in five equal
proportions of 60,000 shares each on June 30, 2012, on June 30, 2013, on June
30, 2014 on June 30, 2015 and on June 30, 2016, unless vested sooner in
accordance with this Agreement or the applicable Stock Option Agreement.



 
(b)
Additional Options may be granted by agreement of the Corporation and the
Executive pursuant to a separate Stock Option Agreement in substantially the
form of Exhibit B hereto which agreement shall include the requirements for
vesting of each additional granted Option.



 
(c)
Each Stock Option Agreement shall provide that the Executive may transfer all or
part of the Options to a family trust or to immediate family members that is
considered to be related to the Executive for purposes of Treasury Regulation
section 1.83-7(a).



 
(d)
The number of shares subject to any granted Stock Options under this Agreement
is specified as of the date of this Agreement, and such numbers of shares shall
be adjusted for stock splits, stock dividends, reclassifications,
recapitalizations and similar events in respect of the Common Stock occurring
after the date of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
5.5.
Expense Reimbursement. During the Term of Employment, the Executive shall be
entitled to receive prompt reimbursement for all usual, customary, and
reasonable business-related expenses incurred by the Executive in performing his
duties and responsibilities hereunder in accordance with the practices and
procedures of the Corporation as in effect and applied immediately prior to the
Commencement Date, including without limitation an automobile and driver
allowance and/or reimbursement in accordance with past practices, or, if more
favorable to the Executive, as provided by the Corporation or the subsidiary at
any time thereafter. Up to 10% of the use of the Corporation-provided automobile
may be for personal use.

 
5.6. 
Vacation and Fringe Benefits.

 
 
(a)
During the Term of Employment, the Corporation shall reimburse the Executive for
life and disability insurance in respect of the Executive for the benefit of
Executive and/or his beneficiary(ies). The aggregate amount of such insurance
coverage reimbursed by the Corporation shall be determined by the premium cost;
the Corporation shall pay an aggregate annual premium of $50,000 for such
coverage, or such lesser amount as the Corporation and the Executive determine.

 
 
(b)
During the Term of Employment, the Executive shall also be entitled to such paid
vacation, fringe benefits and perquisites as provided to the Executive by the
Corporation and/or the Subsidiary immediately prior to the Commencement Date or,
if more favorable to the Executive, as provided by the Corporation or the
Subsidiary at any time thereafter.



 
 (c)
To the extent that the Executive's rights to compensation or benefits under the
applicable plan, agreement or other governing document are to be determined
based on the length of his employment with the Corporation or the Subsidiary,
all periods of employment with the Corporation, the Subsidiary or the
predecessor of either of them shall be counted unless prohibited by the
applicable plan, agreement or other governing document.



5.7.
Office and Support Staff. Unless the Executive otherwise agrees in writing,
during the Term of Employment the Executive shall be entitled to executive
secretarial and other administrative assistance of a type and extent, and to an
office or offices (with furnishings and other appointments) of a type and size,
at least equal to that provided to the Executive immediately prior to the date
of this Agreement.



6.
Termination.  Prior to the expiration of the Term of Employment, the Executive’s
employment under this Agreement may be terminated only in the manner set forth
in this Section 6.



6.1.
Termination Due to Death or Disability.  The Corporation may terminate the
Executive's employment hereunder due to Disability, and the Executive's
employment hereunder shall  terminate in the event of his death.  In the event
of the Executive's death or a termination of the Executive's employment by the
Corporation due to Disability, the Executive, his beneficiary (as defined in
Section 12.7 of this Agreement), as the case may be, shall be entitled to
receive:

 
 
(a)
Base Salary continuation at the rate in effect on the Date of Termination (as
provided for by Section 5.1 of this Agreement) for a period of twelve (12)
months from and after the Date of Termination, payable in accordance with the
Corporation’s standard payroll practices commencing on the first payroll
immediately following the Date of Termination;

 
 
(b)
if and to the extent the applicable performance goals are achieved as determined
in accordance with Section 5.2 of this Agreement,, the Annual Incentive Bonus in
respect of the full fiscal year in which the Date of Termination occurs, shall
be payable at the same time such Annual Incentive Bonus would have been paid had
the Executive not terminated employment;

 
 
(c)
any Restricted Stock Awards that are due to be received by the Executive on or
before the Date of Termination and all outstanding Restricted Stock Awards shall
fully vest as of the Date of Termination;

 
 
(d)
any Stock Options that are due to be granted to the Executive on or before the
Date of Termination and all outstanding Stock Options shall fully vest as of the
Date of Termination;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)
any deferred compensation not yet paid to the Executive (including, without
limitation, interest or other credits on such deferred amounts) to be paid at
the time provided in the applicable deferred compensation plan, any accrued
vacation pay and insurance proceeds;

 
 
(f)
reimbursement for expenses incurred but not yet paid prior to the Date of
Termination;

 
 
(g)
aggregate annual premiums for insurance coverage through the Date of Termination
in the event of a death, and for a period of twelve (12) months from and after
the Date of Termination in the event of a Disability, to be paid in a lump sum
no later than seventy-five (75) days following the Date of Termination;

 
 
(h)
any other compensation or benefits which may be owed or provided to the
Executive in accordance with the terms and provisions of any applicable
agreements, plans and programs of or made by the Corporation and/or the
Subsidiary;

 
 
(i)
the Executive's family shall be entitled to receive benefits at least equal to
the most favorable benefits provided by the Corporation to surviving families of
employees of the Corporation under such plans, programs, practices and policies
relating to family death benefits, if any, in accordance with the most favorable
plans, programs, practices and policies of the Corporation in effect on the date
of the Executive's death with respect to other key employees of the Corporation
and their families; and

 
 
(j)
anything in this Agreement to the contrary notwithstanding, the Executive shall
be entitled after the Date of Termination due to Disability to receive
disability and other benefits at least equal to the most favorable of those
provided by the Corporation to disabled employees and/or their families in
accordance with such plans, programs, practices and policies relating to
disability, if any, in effect at any time during the 90-day period immediately
preceding the Date of Termination due to Disability with respect to other key
employees of the Corporation and their families.



6.2.
Termination by the Corporation for Cause.  The Corporation may terminate the
Executive's employment hereunder for Cause (as “Cause” is defined in Section
1.3) as provided in this Section 6.2.  In any case described in this Section
6.2, the Executive shall be given written Notice of Termination authorized by a
vote of at least a majority of the members of the Board that the Corporation
intends to terminate the Executive's employment for Cause. Such written Notice
of Termination for Cause may be given only within ninety (90) business days
after a director of the Corporation (excluding the Executive) has actual
knowledge of the events giving rise to such purported Cause. The Executive shall
be given the opportunity within 30 calendar days of the receipt of such Notice
of Termination to meet with the Board to defend such act or acts, or failure to
act, and, if such act or failure to act is correctable, the Executive shall be
given 30 business days after such meeting to correct such act or failure to act.
If such act or failure to act is not correctable or upon failure of the
Executive, within such latter 30 day period, to correct such act or failure to
act, the Executive's employment by the Corporation shall automatically be
terminated under this Section 6.2 for Cause as of the date determined in Section
1.5 of this Agreement. Anything herein to the contrary notwithstanding, if,
following a termination of the Executive's employment by the Corporation for
Cause based upon the conviction of the Executive for a felony involving actual
dishonesty as against the Corporation,  Subsidiary or an Affiliate, such
conviction is overturned on appeal, the Executive shall be entitled to the
payments and benefits that the Executive would have received as a result of a
termination of the Executive's employment by the Corporation without Cause in a
lump sum no later than 75 days following the date the conviction is overturned.



If the Corporation terminates the Executive's employment hereunder for Cause,
the Executive shall be entitled to receive:


 
(a)
Base Salary continuation at the rate in effect on the Date of Termination (as
provided for by Section 5.1 of this Agreement) through the Date of Termination
payable in accordance with the Corporation’s standard payroll practices;

 
 
 

--------------------------------------------------------------------------------

 
 
 
 (b)
any Restricted Stock Awards that are due to be received by the Executive on or
before the Date of Termination, if any, but the portion of any such Restricted
Stock Awards that are not vested as of the Date of Termination shall be
forfeited;

 
 
(c)
any Stock Options that are due to be granted to the Executive on or before the
Date of Termination, if any, but the portion of any such Stock Options that are
not vested as of the Date of Termination shall be forfeited;

 
 
(d)
any deferred compensation (including, without limitation, interest or other
credits on such deferred amounts) to be paid at the time provided in the
applicable deferred compensation plan and any accrued vacation pay;



 
(e)
reimbursement for expenses incurred, but not yet paid prior to such termination
of employment;



 
(f)
aggregate annual premiums for insurance coverage through the Date of Termination
in respect of the life and Disability insurance referred to in Section 5.6(a);
to be paid in a lump sum no later than seventy-five (75) days following the Date
of Termination; and



 
(g)
any other compensation or benefits which may be owed or provided to the
Executive in accordance with the terms and provisions of any applicable
agreements, plans and programs of or made by the Corporation and/or the
Subsidiary.



6.3
Termination by the Corporation Without Cause or Termination by the Executive For
Good Reason. The Corporation shall be permitted to terminate the Executive's
employment hereunder without Cause but only in accordance with the Notice of
Termination provisions of this Agreement; and the Executive shall be permitted
to terminate his employment hereunder for Good Reason only in accordance with
the Notice of Termination provisions of this Agreement. For purposes of this
Agreement, such a termination of employment by the Executive shall constitute a
"Termination for Good Reason" only if affected in accordance with the Notice of
Termination provisions of this Agreement.  Such written Notice of Termination
given by the Executive for Good Reason may be given only within one hundred
eighty (180) business days after the Executive has actual knowledge of the
events constituting Good Reason, and such written Notice of Termination for Good
Reason shall specify the particular act or acts, or failure to act, which is or
are the basis for the Good Reason. The Corporation shall be given the
opportunity within 30 calendar days of the receipt of such Notice of Termination
for Good Reason to meet with the Executive to defend such act or acts, or
failure to act, and, if such act or failure to act is correctable, the
Corporation shall be given 30 business days after such meeting to correct such
act or failure to act. If such act or failure to act is not correctable or upon
failure of the Corporation, within such latter 30 day period, to correct such
act or failure to act, the Executive's employment by the Corporation shall
automatically be terminated under this Section 6.3. If the Corporation
terminates the Executive's employment hereunder without Cause, other than due to
death or Disability, or if the Executive effects a Termination for Good Reason,
the Executive shall be entitled to receive:

 
 
 (a)
Base Salary at the rate in effect on the Date of Termination (as provided for by
Section 5.1 of this Agreement)  and for twenty-four (24) months thereafter, )
payable in accordance with the Corporation’s standard payroll practices
commencing on the first payroll immediately following the Date of Termination;



 
(b)
an aggregate amount not to exceed $2 million in the aggregate, but otherwise
equal to the sum of the two largest Annual Incentive Bonuses or other cash
bonuses previously received by Executive from the Corporation for any fiscal
year commencing with the 2002 fiscal year whether when employed under this
Agreement, when employed under any of the Prior Employment Agreements or when
employed under any other arrangement with the Corporation to be paid in a lump
sum no later than seventy-five (75) days following the Date of Termination;

 
 
(c)
Restricted Stock Awards which would vest within one (1) year of the Date of
Termination shall fully vest as of the Date of Termination;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
All outstanding Stock Options , which would vest within one (1) year of the Date
of Termination shall fully vest as of the Date of Termination;



 
(e)
any deferred compensation not yet paid to the Executive (including, without
limitation, interest or other credits on such deferred amounts) to be paid at
the time provided in the applicable deferred compensation plan and any accrued
vacation pay;



 
(f)
reimbursement for expenses incurred but not yet paid prior to the Date of
Termination;



 
(g)
aggregate annual premiums for insurance coverage for twenty-four (24) months
after the Date of Termination, to be paid in a lump sum no later than
seventy-five (75) days following the Date of Termination; and

 
 
(h)
health and welfare benefits, as provided to and under the same terms as other
executives of the Corporation or subsidiary, for twenty-four (24) months after
the Date of Termination and any other compensation or benefits which may be owed
or provided to the Executive in accordance with the terms and provisions of any
applicable agreements, plans and programs of or made by the Corporation and/or
the Subsidiary.



6.4.
Termination Due to Retirement. The Executive may terminate his employment
hereunder as a result of Retirement.   A "Retirement" shall mean any voluntary
termination of employment upon prior written Notice of Termination to the
Corporation in accordance with Section 1.8 by the Executive on his own
initiative other than (a) a termination due to Disability or (b) a Termination
for Good Reason.  Such written Notice of Termination given by the Executive for
Retirement shall be given not less than one hundred fifty (150) business days
prior to the Date of Termination if termination is effective before July 1,
2016, and not less than ninety (90) business days prior to the Date of
Termination if termination is effective on or after July 1, 2016.  For the
avoidance of any doubt upon Date of Termination due  to Retirement, there shall
be no accelerated vesting of equity awards and all awards that have not yet
vested shall be forfeited.  A Retirement shall not be, nor shall it be deemed to
be, a breach of this Agreement and in the event of a Retirement, the Executive
shall be entitled to receive:



 
(a)
Base Salary at the rate in effect (as provided for by Section 5.1 of this
Agreement) at the time of such termination through the Date of Termination
payable in accordance with the Corporation’s standard payroll practices;



 
(b)
if and to the extent the applicable performance goals are achieved as determined
in accordance with Section 5.2 of this Agreement, a prorated Annual Incentive
Bonus in respect of the fiscal year in which the Date of Termination occurs,
equal to what such Annual Incentive Bonus would have been for the full fiscal
year multiplied by a fraction, the numerator of which is the number of days in
the current fiscal year through the Date of Termination, and the denominator of
which is 365, payable at the same time such Annual Incentive Bonus would have
been paid had the Executive not terminated employment;

 
 
(c)
any deferred compensation not yet paid to the Executive (including, without
limitation, interest or other credits on such deferred amounts) to be paid at
the time provided in the applicable deferred compensation plan and any accrued
vacation pay;



 
(d)
reimbursement for expenses incurred but not yet paid prior to the Date of
Termination;



 
(e)
aggregate annual premiums for insurance coverage through the Date of Termination
in respect of the life and Disability insurance referred to in Section 5.6(a),
to be paid in a lump sum no later than seventy-five (75) days following the Date
of Termination;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(h)
any other compensation or benefits which may be owed or provided to the
Executive in accordance with the terms and provisions of any applicable
agreements, plans and programs of or made by the Corporation and/or the
Subsidiary; and



 
(i)
health and welfare benefits, as provided to and under the same terms as other
executives of the Corporation or Subsidiary, for twenty-four (24) months after
the Date of Termination.



6.5
Termination by the Corporation on a Change in Control. The Corporation shall be
permitted to terminate the Executive's employment hereunder  within two (2)
years following a Change in Control but only in accordance with the Notice of
Termination provisions of this Agreement. If the Corporation terminates the
Executive's employment within two (2) years following the date of a  Change in
Control, other than a Change in Control pursuant to Section 1.11(a) or (c) which
was not consummated within twelve (12) months of said Change in Control, the
Executive shall be entitled to receive:

 
 
 (a)
Base Salary at the rate in effect on the Date of Termination (as provided for by
Section 5.1 of this Agreement)  and for twenty-four (24) months
thereafter,  payable in accordance with the Corporation’s standard payroll
practices commencing on the first payroll;



 
(b)
an aggregate amount not to exceed $2 million in the aggregate, but otherwise
equal to the sum of the two largest Annual Incentive Bonuses or other cash
bonuses previously received by Executive from the Corporation for any fiscal
year commencing with the 2002 fiscal year whether when employed under this
Agreement, when employed under any of the Prior Employment Agreements or when
employed under any other arrangement with the Corporation to be paid in a lump
sum no later than seventy-five (75) days following the Date of Termination;

 
 
(c)
any Restricted Stock Awards shall fully vest as of the Date of Termination;

 
 
(d)
any Stock Options shall fully vest on the Date of Termination;



 
(e)
any deferred compensation not yet paid to the Executive (including, without
limitation, interest or other credits on such deferred amounts) to be paid at
the time provided in the applicable deferred compensation plan and any accrued
vacation pay;



 
(f)
reimbursement for expenses incurred but not yet paid prior to the Date of
Termination;



 
(g)
aggregate annual premium for insurance coverage for twenty-four (24) months
after the Date of Termination,, to be paid in a lump sum no later than
seventy-five (75) days following the Date of Termination; and

 
 
(h)
health and welfare benefits, as provided to and under the same terms as other
executives of the Corporation or subsidiary, for twenty-four (24) months after
the Date of Termination and any other compensation or benefits which may be owed
or provided to the Executive in accordance with the terms and provisions of any
applicable agreements, plans and programs of or made by the Corporation and/or
the Subsidiary.

 
6.6
Termination of Employment By Reason of Expiration or Non-Renewal of the
Agreement.  Anything in this Agreement to the contrary notwithstanding, if the
Executive’s  employment terminates by reason of a failure to extend the Term of
Employment (regardless of whether such failure to extend occurs by reason of a
notice from either the Executive or the Corporation that the Agreement will not
be extended in accordance with Section  3.2 or by reason of a failure of the
parties to further extend the Agreement following the end of the initial Term of
Employment as set forth in Section 3.1), the Executive shall be treated as
having terminated due to Retirement pursuant to Section 6.4 above.



6.7.
No Mitigation; No Offset. In the event of any termination of employment under
this Section 6, the Executive shall be under no obligation to seek other
employment and there shall be no offset against any amounts due the Executive
under this Agreement on account of any remuneration attributable to any
subsequent employment that the Executive may obtain. Any amounts due under this
Section 6 are in the nature of severance payments, or liquidated damages, or
both, and are not in the nature of a penalty.

 
 
 

--------------------------------------------------------------------------------

 
 
6.8. 
Payment.



 
(a)
Except as otherwise provided in this Agreement, and subject to Section 6.8(b)
below, any payments to which the Executive shall be entitled under this Section
6 shall be made as follows:



 
(i)
Except with respect to continued payment of Base Salary in accordance with any
provisions of this Agreement, and except with respect to payment of any Annual
Incentive Bonus, payment shall be made as promptly as possible following the
Date of Termination.  If the amount of any payment due to the Executive cannot
be finally determined within seventy-five (75) days after the Date of
Termination, such amount shall be estimated on a good faith basis by the
Corporation and the estimated amount shall be paid no later than seventy-five
(75) days after such Date of Termination.  As soon as practicable thereafter,
the final determination of the amount due shall be made and any adjustment
requiring a payment to or from the Executive shall be made as promptly as
practicable.



 
(b)
This Section 6.8 shall apply to all or any portion of any payment or benefit
payable under this Agreement  that is considered nonqualified deferred
compensation subject to Code Section 409A ("Section 409A
Compensation")  Notwithstanding anything in the Agreement to the contrary, the
following rules shall apply to any Section 409A Compensation in order to prevent
any accelerated or additional tax under Code Section 409A:



 
(i)
If the termination of the Executive's employment does not qualify as a
"separation from service" within the meaning of Treas. Reg. Section 1.409A­1(h)
from the "Corporation's Controlled Group", then any Section 409A Compensation
payable upon termination of employment will not commence until a "separation
from service" occurs or, if earlier, the earliest other date as is permitted
under Code Section 409A. For this purpose, the "Corporation's Controlled Group"
means the Corporation and (A) any corporation which is a member of a controlled
group of corporations (as defined in Code Section 414(b)) which includes the
Corporation and (B) any trade or business (whether or not incorporated) which is
under common control (as defined in Code Section 414(c)) with the Corporation.



 
(ii)
If at the time of the Executive's separation from service, the Executive is a
"specified employee" as defined in Code Section 409A, then the Corporation will
defer the commencement of any Section 409A Compensation payable upon separation
from service (without any reduction in such payments or benefits ultimately paid
or provided to the Executive) until the date that is six (6) months following
separation from service or, if earlier, the earliest other date as is permitted
under Code Section 409A.



 
(iii)
This Agreement is intended to comply with, or be exempt from Code Section 409A
and to the maximum extent permitted the Agreement shall be limited, construed
and interpreted in accordance with such intent.



 
(iv)
To the extent that reimbursements or other in-kind benefits under this Agreement
constitute nonqualified deferred compensation for purposes of Code Section 409A,
(i) all reimbursement of expenses hereunder shall be made on or prior to the
last day of the taxable year following the taxable year in which such expenses
were incurred by Executive, (ii) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (iii)
no such reimbursement, expenses eligible for reimbursement, or in-kind benefits
provided in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 
 
 

--------------------------------------------------------------------------------

 


6.9 
Golden Parachute Excise Tax.



(a)           Affect on Payment.  Anything in this Agreement to the contrary
notwithstanding, in the event that any amount or benefit paid, payable, or to be
paid, or accelerated or distributed, distributable, or to be distributed to or
with respect to the Executive by the Corporation, the Subsidiary or any other
Affiliate, including Base Salary, Incentive Bonuses, Restricted Stock, Options
and any other amounts payable in respect of this Agreement, the Prior Employment
Agreements and any other agreement between the Executive and the Corporation,
Subsidiary or Affiliate (collectively, the "Total  Payments"), would be subject
to the excise tax imposed by Section 4999 of the Internal Revenue Code (the
“Excise Tax”), then Executive shall receive the greater of the amount determined
under (i) or (ii) below:


(i)           Except as otherwise provided in clause (ii) below, in the event
that the Total Payments would exceed the maximum amount that could be paid to
Employee without becoming subject to the Excise Tax, then notwithstanding
anything in this Agreement to the contrary, the amount payable to Employee under
Section 6 above  shall be reduced such that the value of the aggregate Total
Payments that Employee is entitled to receive shall be one dollar ($1) less than
such maximum amount (the “Reduced Amount”).


(ii)           In the event the Total Payments after payment of the Excise Tax
would be greater than the Reduced Amount, Executive shall be entitled to receive
an amount equal to the Total Payments and the provisions of clause (i) above
shall not be applied.


(b)           Determination by Accounting Firm.  All determinations required to
be made under this Section 6.9, shall be made by the Company’s independent
auditors or such other certified public accounting firm reasonably acceptable to
Executive as may be designated by the Corporation (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Corporation and
Executive.


(c)           For the avoidance of doubt, in no event will the Corporation
reimburse Executive for the Excise Tax, if any.


7. 
Non-Exclusivity of Rights.

 
Nothing in this Agreement shall prevent or limit the Executive's continuing or
future participation in any bonus or incentive plan or program provided or
maintained by the Corporation, the Subsidiary or any other Affiliate and for
which the Executive may qualify or be selected, nor shall anything herein limit
or otherwise prejudice such rights as the Executive may have under any other
existing or future agreements with the Corporation, the Subsidiary or any
Affiliate, including, without limitation, any change of control agreements or
any stock option, restricted stock, or stock unit agreements, including the
Restricted Stock Agreement and the Option Agreements. Except as otherwise
expressly provided for in this Agreement, amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plans or programs
of the Corporation, the Subsidiary or any other Affiliate at or subsequent to
the Date of Termination shall be payable in accordance with such plans or
programs.


8. 
Full Settlement.



The Corporation's obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Corporation may have against the Executive or others.


9. 
Costs of Enforcement.



The following provisions of this Section 9 shall apply if it becomes necessary
or desirable for the Executive to retain legal counsel or incur other costs and
expenses in connection with either enforcing any and all of his rights under
this Agreement or defending against any allegations by the Corporation of breach
of this Agreement by the Executive:
 
 
 

--------------------------------------------------------------------------------

 


9.1.
The Executive shall be entitled to recover from the Corporation reasonable
attorneys' fees, costs and expenses incurred by him in connection with such
enforcement or defense for as long a period as necessary to enforce this
Agreement, not to exceed thirty-six (36) months from the Executive’s Date of
Termination.

 
9.2.
Payments required under this Section 9 shall be made by the Corporation to the
Executive (or directly to the Executive's attorney) promptly following
submission to the Corporation of appropriate documentation evidencing the
incurrence of such attorneys' fees, costs, and expenses, but in no event later
than the time required in Section 6.8(b)(iv) of this Agreement.



9.3.
The Executive shall be entitled to select his legal counsel; provided, however,
that such right of selection shall not affect the requirement that any costs and
expenses reimbursable under this Section 9 be reasonable.

 
9.4.
The Executive's rights to payments under this Section 9 shall not be affected by
the final outcome of any dispute with the Corporation; provided, however, that
to the extent that the court shall determine that under the circumstances
recovery by the Executive of all or a part of any such fees and costs and
expenses would be unjust or inappropriate, the Executive shall not be entitled
to such recovery; and to the extent that such amounts have been recovered by the
Executive previously, the Executive shall repay such amounts to the Corporation.

 
In addition, the Corporation will reimburse the Executive for the reasonable
attorney fees incurred in connection with the preparation and negotiation of
this Agreement, no later than the time required in Section 6.8(b)(iv) of this
Agreement.


10. 
Confidential Information and Noncompetition.



10.1.
Confidential Information. The Executive shall not, during the Term of Employment
and thereafter, without the prior express written consent of the Corporation or
the Subsidiary, disclose any confidential information, knowledge or data
relating to the Corporation, the Subsidiary or any other Affiliate and their
respective businesses, which (a) was obtained by the Executive in the course of
the Executive's employment with the Corporation, and (b) which is not
information, knowledge or data otherwise in the public domain (other than by
reason of a breach of this provision by the Executive), unless required to do so
by a court of law or equity or by any governmental agency or other authority. In
no event shall an asserted violation of this Section 10.1 constitute a basis for
delaying or withholding the payment of any amounts otherwise payable to the
Executive under this Agreement.

 
10.2.
Noncompetition. If the Executive’s  employment is terminated hereunder: (i) by
the Corporation “without” cause  or “for good reason” by the Executive pursuant
to Section 6.3; (ii) following a Change in Control pursuant to Section 6.5 of
this Agreement then this Section 10.2 shall apply in consideration of the
termination payments due pursuant to Section 6.3 and 6.5 respectively.  If the
Executive’s employment is terminated due  to Retirement pursuant to Section 6.4
of this Agreement, then the Corporation, by written notice given to the
Executive within 30 days after the  delivery of a Notice of Termination in
connection with such Termination may require that this Noncompetition Section
10.2 apply.  If this Section 10.2 applies as set forth above, then the
Executive, without the express written consent of the Corporation, shall not,
for the twenty-four (24) month period following the Date of Termination, engage
in any business, whether as an employee, consultant, partner, principal, agent,
representative or stockholder (other than as a stockholder of less than a 5%
equity interest) or in any other corporate or representative capacity, if it
involves engaging in, or rendering services or advice pertaining to, any lines
of business the Corporation or the Subsidiary was actively conducting on the
Date of Termination. The obligation of the Executive to abide by the
restrictions set forth in the preceding sentence shall be conditioned upon the
Corporation, providing the entitlements set forth, as applicable in Section 6.3
and 6.5, and in the event of a termination due to Retirement continuing payment
of the Executive's Base Salary for the 24-month period during which such
restriction shall be in effect. Such Base Salary shall be paid at the rate in
effect (as provided for in Section 5.1 of this Agreement) on the Date of
Termination. If the Corporation shall institute any action or proceeding to
enforce the provisions of this Section 10.2, or shall file any claim in any
proceeding to enforce such provisions, the Executive hereby waives the claim or
defense that the Corporation has an adequate remedy at law and waives the
requirement that the Corporation post a bond in securing equitable relief, and
the Executive shall not contend in any such action or proceeding the claim or
defense that an adequate remedy at law exists.



 
 

--------------------------------------------------------------------------------

 
 
11. 
Successors.



11.1.
The Executive. This Agreement is personal to the Executive and, without the
prior express written consent of the Corporation, shall not be assignable by the
Executive, except that the Executive's rights to receive any compensation or
benefits under this Agreement may be transferred or disposed of pursuant to
testamentary disposition, interstate succession or pursuant to a domestic
relations order of a court of competent jurisdiction. This Agreement shall inure
to the benefit of and be enforceable by the Executive's heirs, beneficiaries
and/or legal representatives.

 
11.2.
The Corporation. This Agreement shall inure to the benefit of and be binding
upon the Corporation and its successors and assigns. The Corporation shall
require any successor to all or substantially all of the business and/or assets
of the Corporation or the Subsidiary, whether direct or indirect, by purchase,
merger, consolidation, acquisition of stock, or otherwise, by an agreement in
form and substance satisfactory to the Executive, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent as the
Corporation would be required to perform if no such succession had taken place.



12. 
Miscellaneous.

 
12.1.
Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, applied without reference to principles
of conflict of laws. The Corporation and the Executive knowingly and voluntarily
are  waiving any rights to a jury trial.



12.2.
Amendments. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.  Notwithstanding the foregoing, the Corporation and
Subsidiary may unilaterally amend this Agreement without the consent of the
Executive in order for the Corporation-sponsored and Subsidiary-sponsored group
health plans to comply with Section 10101(d) of the Patient Protection and
Affordable Care Act (relating the discrimination with respect to insured plans).



12.3.
Notices. All notices and other communications hereunder shall be in writing and
shall be given by hand-delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 
If to the Executive:


Premium Point
New Rochelle, New York 10801


If to the Corporation:


c/o Ethan Allen Interiors Inc. Ethan Allen Drive
Danbury, Connecticut 06813
Attn: Chairman, Compensation Committee


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.
 
 
 

--------------------------------------------------------------------------------

 


12.4.
Withholding. The Corporation may withhold from any amounts payable under this
Agreement such federal, state or local income taxes as shall be required to be
withheld pursuant to any applicable law or regulation. If, at any time on or
after the Commencement Date, the Executive will recognize taxable income with
respect to the awards from the Corporation of Common Stock (regardless of when
such awards are made), the Executive may elect to have the Corporation withhold
from the shares to be delivered shares sufficient to satisfy all or a portion of
such tax withholding requirements, unless prohibited by the terms of the
applicable award agreement or the Stock Option Plan.

 
12.5.
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 
12.6.
Captions. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.

 
12.7.
Beneficiaries/References. The Executive shall be entitled to select (and change)
a beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following the Executive's death, and may change such election, in
either case by giving the Corporation written notice thereof.  In the event that
Executive makes no beneficiary designation in accordance with the procedures
described above, then the beneficiary shall be deemed to be Executive’s then
current spouse if she is alive on the date of Executive’s death and if she is
not still alive or if there is no spouse on such date,  Executive’s estate.  In
the event of the Executive's death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to other beneficiary(ies), estate or his legal
representative(s).



12.8.
Entire Agreement.



 
 (a)
Upon the commencement of the Term of Employment, this Agreement will contain the
entire agreement between the parties concerning the subject matter hereof and
will supersede the Prior Employment Agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between the parties with
respect to the subject matter hereof, excluding: (i) the Restated Director
Indemnification Agreement by and between the Corporation and the Executive; (ii)
the agreements governing the following awards associated with the Executive's
employment by the Corporation that were granted to the Executive prior to
Commencement Date: stock options (the "Prior Options"), restricted stock (the
"Prior Restricted Stock"), and stock units (the "Prior Stock Units"), and (iii)
any compensation and other benefits remaining to be paid pursuant to the Prior
Employment Agreements.

 
 
(b)
This Agreement shall not affect the Executive's rights to benefits accrued prior
to October 1, 2011 and the Executive's rights with respect to Prior Options,
Prior Restricted Stock, and Prior Stock Units shall be governed by the
respective stock option, restricted stock, and stock unit agreements relating
thereto. Notwithstanding the preceding sentence, (i) the Executive's rights with
respect to the Prior Options, Prior Restricted Stock, and Prior Stock Units
following the Executive's Date of Termination shall be governed by the
provisions of Section 6 of this Agreement to the extent such provisions do not
adversely affect the Executive's rights under those awards, and (ii) the
expiration of the Agreement Term as defined in the 1997 Agreement, 2002
Agreement and 2007 Agreement shall not result in vesting of any Prior Options,
Prior Restricted Stock, or Prior Stock Units pursuant to the last paragraph of
Section 6.3 of the 1997 Agreement, the 2002 Agreement and  the 2007 Agreement.

 
12.9.
Representation. The Corporation represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
the Corporation and any other person or organization or any applicable laws or
regulations.



12.10.
Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or the Executive's employment
hereunder to the extent necessary to the intended preservation of such rights
and obligations.

 
 
 

--------------------------------------------------------------------------------

 
 
12.11
Recoupment.  All amounts, payments, benefits, awards and other compensation to
which the Executive is entitled under this Agreement and/or the Prior Employment
Agreements are subject to recoupment or “clawback” in accordance with the
Corporation’s recoupment policy as it may be adopted and amended from time to
time.

 
12.12 
Counterparts; Electronic Signatures.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute but one and the same instrument.  A facsimile or
electronic signature shall be deemed an original signature.



 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and the
Corporation has caused this Agreement to be executed in its name on its behalf,
and its corporate seal to be hereunto affixed and attested by its Secretary, all
as of the day and year first above written.
 


EXECUTIVE
 
/s/ M. Farooq Kathwari                                                      
ETHAN ALLEN INTERIORS, INC.


By:/s/ Kristin Gamble                                                      
Name: Kristin Gamble                                                      
Title: Chairperson, Compensation Committee


 